                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

 GREEN APPLE GROCERY AND
 DELI, LLC, ET AL

         APPELLANTS’

 V.
                                                      Civil Case No.:1:19-cv-01408-RDB
 UNITED STATES DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States Department
 of Agriculture

         APPELLEE


                             LOCAL RULE 103.3 DISCLOSURES

         NOW COMES, Green Apple Grocery and Deli, LLC, (“GREEN”), by undersigned

counsel, and pursuant to Local Rule 103.3, hereby submits the following Local Rule 103.3

Disclosure of Affiliations and Financial Interests:

      A. Corporation Affiliation: The Plaintiff is not affiliated with any other corporation.
      B. Financial Interest in the Outcome of the Litigation: No other entities have a financial
         interest in the outcome of this litigation.

      These representations are made in order that judges of the Court may determine the need for

recusal pursuant to Local Rule 103.3.

                                              Respectfully Submitted,

                                              /s/ Jessie Lyons Crawford
                                              _______________________________
                                              JESSIE LYONS CRAWFORD, Esq.
                                              COUNSEL FOR PLAINTIFF
                                              Federal Bar No.: 25247
                                              THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                              2601 Maryland Avenue
                                              Baltimore, Maryland 21218
410-662-1230 F: 410-662-1238
E. attorneyjlcrawford@verizon.net
